Exhibit 10.1

EXECUTION COPY

AMENDMENT No. 1 dated as of December 13, 2013 (this “Amendment”), to the Credit
Agreement dated as of May 9, 2012 (the “Credit Agreement”), among ZIMMER
HOLDINGS, INC., a Delaware corporation (the “Company”), ZIMMER K.K., a company
organized under the laws of Japan, ZIMMER INVESTMENT LUXEMBOURG SARL., a company
organized under the laws of Luxembourg, inclusive of its Winterthur Branch, the
BORROWING SUBSIDIARIES (as defined therein), the LENDERS (as defined therein),
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, the “General Administrative Agent”), JPMORGAN CHASE BANK, N.A., TOKYO
BRANCH, as administrative agent for the Japanese Lenders, and J.P. MORGAN EUROPE
LIMITED, as administrative agent for the European Lenders.

A. Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrowers.

B. The Borrowers have requested that the Credit Agreement be amended as set
forth herein.

C. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to Credit Agreement. Section 8.02(c) (Conditions to All
Other Extensions of Credit) of the Credit Agreement is hereby amended by
deleting therefrom the following phrase: “, in the case of a Borrowing the sole
purpose of which is to refinance maturing commercial paper,”.

SECTION 2. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Company represents and warrants to each of the
Lenders and each of the Administrative Agents that, after giving effect to this
Amendment, (a) the representations and warranties set forth in the Credit
Agreement are true and correct in all material respects on and as of the
Amendment Effective Date (as defined below) with the same force and effect as
though made on and as of the Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date; and (b) no
Default has occurred and is continuing.

SECTION 3. Effectiveness. This Amendment shall become effective as of the date
set forth above on the date (the “Amendment Effective Date”) on which the
General Administrative Agent shall have received counterparts of this Amendment
that, when taken together, bear the signatures of the Borrowers and the Required
Lenders.

SECTION 4. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agents or the Borrowers under the Credit Agreement or any other
Loan Document, and shall not alter,



--------------------------------------------------------------------------------

modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Credit Party to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances. This Amendment shall apply and be effective only with
respect to the provisions of the Credit Agreement specifically referred to
herein. After the date hereof, any reference to the Credit Agreement shall mean
the Credit Agreement as modified hereby.

SECTION 5. Expenses. The Company agrees to reimburse the General Administrative
Agent for the reasonable fees, disbursements and other charges of Cravath,
Swaine & Moore LLP incurred in connection with this Amendment.

SECTION 6. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 3 of this Amendment. Delivery of an executed counterpart of
a signature page of this Amendment by facsimile or electronic transmission shall
be as effective as delivery of a manually executed counterpart hereof.

SECTION 7. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 8. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

ZIMMER HOLDINGS, INC.,   by:  

/s/ Chad F. Phipps

  Name:   Chad F. Phipps   Title:   Senior Vice President,     General Counsel &
Secretary ZIMMER K.K.,   by:  

/s/ Kazuya Ogawa

  Name:   Kazuya Ogawa   Title:   President and Representative Director ZIMMER
INVESTMENT LUXEMBOURG SARL,   by:  

/s/ Ruth von Wyl

  Name:   Ruth von Wyl   Title:   Manager A   by:  

/s/ Jitender Sahni

  Name:   Jitender Sahni   Title:   Manager B

JPMORGAN CHASE BANK, N.A.,

individually and as General Administrative Agent,

  by  

/s/ Vanessa Chiu

  Name:   Vanessa Chiu   Title:   Executive Director JPMORGAN CHASE BANK, N.A.,
TOKYO BRANCH, as Japanese Administrative Agent,   by  

/s/ Koji Yamashita

  Name:   Koji Yamashita   Title:   Executive Director J.P. MORGAN EUROPE
LIMITED, as European Administrative Agent,   by  

/s/ Steven Connolly

  Name:   Steven Connolly   Title:   Vice President

 

3



--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE TO AMENDMENT NO. 1

DATED AS OF DEC. 13, 2013,

TO ZIMMER HOLDINGS, INC.

CREDIT AGREEMENT

 

Lender:  

 

  by  

 

  Name:     Title:  

 

4